               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF TENNESSEE
                         WESTERN DIVISION


RAYMOND JAMES & ASSOCIATES,            )
INC.,                                  )
                                       )
     Plaintiff,                        )
                                       )
v.                                     )       18-cv-2104-JTF-tmp
                                       )
50 NORTH FRONT ST. TN, LLC,            )
                                       )
     Defendant.                        )


                    ORDER DENYING MOTIONS TO COMPEL


     Before the court by order of reference are Raymond James &

Associates, Inc.’s (“Raymond James”) Motion to Compel and for

Discovery Sanctions, Raymond James’s Second Motion to Compel and

for Discovery Sanctions, and Raymond James’s Supplemental Motion

to Compel. (ECF Nos. 189; 191; 197; 198; 237; 239.) This order

addresses only the aspects of those motions seeking to compel the

production of documents. The remainder of the motions will be dealt

with by separate order. After court ordered meet-and-confers, the

parties   limited    their   dispute   regarding    the   production   of

documents to a set of issues identified in their Amended Joint

Report on Outstanding Discovery and Motions to Compel. (ECF No.

267.) For the following reasons, the motions to compel are DENIED.

                             I.   BACKGROUND
     This is a contract and tort dispute about elevators in an

office building in Memphis. Under Raymond James’s theory of the

case, it needs to show 50 North was grossly negligent in not

modernizing the building’s elevators to prevail. 1 One part of

Raymond James’s argument about gross negligence is its contention

that 50 North had the funds to modernize the building’s elevators

but chose not to do so. To obtain information to support this

argument,   Raymond   James   served   the   following   requests   for

production on 50 North:

     [Request for Production 1:] Please produce all Documents
     that reflect the financial condition of 50 North Front
     from 1/1/2014 to present, including: a) All Federal
     income tax returns, including all schedules, attachments
     and supporting documents; b) All monthly and annual
     financial statements, including balance sheets, profit
     and loss statements, income statements and cash flow
     statements; c) All financial analyses, including
     profitability analyses (actual and projected); d) All
     budgets (including capital improvement budgets), as well
     as all budget variance reports; e) All loans and lines
     of credit; and f) All Accounting records, including
     monthly and annual reports of all general ledger
     accounts, including accounts relating to income,
     operating     expenses     and     capital     expenses.

     [Request for Production 2:] Please produce Documents
     sufficient   to  completely   describe  Jacob   Sofer’s
     financial condition and/or net worth from 1/1/2014 to
     present, including: . . . c) All Documents relating to
     any financial statements or, absent that, other
     documents that alone or in combination accurately
     reflect his assets, liabilities, and net worth; d) All
     Documents relating to any loan applications; and e) All

1Pending before the presiding district judge is a report and
recommendation recommending dismissal of the complaint. However,
for purposes of resolving this motion, the undersigned has not
taken into account this report and recommendation.


                                 -2-
     Documents relating to any non-public business entities
     in which he has a majority or otherwise controlling
     interest.

50 North disputed the relevance of these requests. The court ruled

that the requests were relevant and ordered 50 North to respond.

(ECF No. 107.) The parties now dispute whether 50 North has

adequately responded. The specific issues under dispute, per the

parties’ joint report, are as follows:

     Whether 50 North must provide a complete copy of its
     electronic accounting records (including monthly and
     annual Balance Sheets, Cash Flow Statements, Profit &
     Loss Statements, Budgets, General Ledgers etc.) to
     present. This includes the accounting software that 50
     North employs (e.g., .QBW files for QuickBooks), in
     native file format, along with whatever information is
     necessary to permit access to the underlying data. It
     is50 North’s Position that it has produced all
     responsive accounting records that exist, and should not
     have to permit computer access which was not originally
     requested.

     Whether 50 North must produce all documents reflecting
     all loans and lines of credit to and from 50 North. It
     is 50 North’s position that there are no loan
     applications or promissory notes responsive to this
     Request and all loans to and/or from 50 North are
     reflected on the general ledger records that 50 North
     already has produced in discovery.

     Whether 50 North must provide the tax returns and
     search/tabulatable copies of the monthly and annual
     financial statements for the following entities: a)
     Madison Holding Trust; b) Regal Holding Group, LLC; and
     c) MSM Management, Inc.

     Whether 50 North must provide all financial statements
     that reflect the assets, liabilities and/or net worth of
     Mr. Sofer, for the period from January 2014 to present,
     as previously ordered by the Court. In lieu of further
     discovery on this matter, beyond the documents that have
     already been produced, 50 North offers the attached


                               -3-
        stipulation which Raymond James has rejected. 50 North
        therefore seeks an order from the Court adopting the
        stipulation as a means of resolving any further
        discovery requirements in connection with Raymond James’
        Request No. 2.

The stipulation 50 North proposes reads “the parties stipulate

that at all relevant times to this proceeding, Jacob Sofer and

Madison    Holding    Trust   had    sufficient     funds    to   modernize    the

elevator system at the Raymond James Tower.” (ECF No. 264-1.)

                                 II.     ANALYSIS

        The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1), which provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

obligated to demonstrate relevance. Johnson v. CoreCivic, Inc.,

No. 18-CV-1051-STA-tmp, 2019 WL 5089086, at *2 (W.D. Tenn. Oct.

10, 2019). Upon a showing of relevance, the burden shifts to the

party    opposing    discovery      to   show,   with   specificity,     why   the

requested discovery is not proportional to the needs of the case.

Allgood v. Baptist Mem'l Med. Grp., Inc., No. 19-2323-SHM-tmp,

2020 WL 86455, at *1 (W.D. Tenn. Jan. 7, 2020), aff'd, 2020 WL

821381 (W.D. Tenn. Feb. 19, 2020). Six factors are relevant to

proportionality: (1) “the importance of the issues at stake in the

action;”    (2)   “the     amount   in   controversy;”      (3)   “the   parties'

relative    access    to    relevant     information;”      (4)   “the   parties'


                                         -4-
resources;” (5) “the importance of the discovery in resolving the

issues;” and (6) “whether the burden or expense of the proposed

discovery outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

        “[D]eterminations as to proportionality are subject to change

with the circumstances of the case.” Nat.-Immunogenics Corp. v.

Newport Trial Grp., No. SACV152034JVSJCGX, 2019 WL 3110021, at *7

(C.D.     Cal.   Mar.    19,    2019).    This     is   in     part        because

“[c]onsiderations of proportionality can include reviewing whether

discovery production has reached a point of diminishing returns.”

Abbott v. Wyoming Cty. Sheriff's Office, No. 15-CV-531W, 2017 WL

2115381, at *2 (W.D.N.Y. May 16, 2017). When the “marginal utility”

of further document production is low, Rule 26’s proportionality

principle     commands   that   courts    should   take      steps    to    limit

discovery. Alaska Elec. Pension Fund v. Bank of Am. Corp., No. 14-

CV-7126 (JMF), 2016 WL 6779901, at *3 (S.D.N.Y. Nov. 16, 2016).

“[A]t some point, discovery yields only diminishing returns and

increasing expenses.” Updike v. Clackamas Cty., No. 3:15-CV-00723-

SI, 2016 WL 111424, at *1 (D. Or. Jan. 11, 2016)

        Raymond James has received extensive document production on

50 North’s finances. 50 North produced its tax returns for 2015,

2016, and 2017,2 general ledgers for 2015, 2016, and 2017, a

composite general ledger which covers the period from 2015 through


250 North represents in its brief that, as of the time of briefing,
50 North had not yet filed its 2018 tax return. (ECF No. 242.)


                                    -5-
April 30, 2019, profit and loss statements for 2015, 2016, and

2017, a composite profit and loss statement covering the period

from 2015 through April 30, 2019, and a composite balance sheet

covering the period from 2015 through April 30, 2019. (ECF No.

242.) That production should give Raymond James the information it

needs to argue its case. Additional document discovery on this

point — especially discovery as invasive as providing 50 North’s

accounting software and underlying accounting data — has little to

no marginal utility and would simply impose unneeded costs on 50

North.

     The same is true of further document discovery into 50 North’s

owners’ finances. Documents Raymond James has already received

show that 50 North’s owners have a net worth in the hundreds of

millions of dollars. Based on the various submissions of the

parties   on   the   subject,   the    court’s   understanding   is   that

modernizing the building elevators would have a cost of a few

million dollars. Furthermore, 50 North has offered to stipulate

that at all relevant points in time 50 North’s owners had the money

to modernize the elevators. Given this, further document discovery

on this subject is not proportional to the needs of the case.

     Raymond James argues that the court has already ruled on the

disputed issues in this motion when it ruled that 50 North was

required to respond to Requests for Production 1 and 2. But it is

not at all clear that the remaining documents and data Raymond


                                      -6-
James is demanding fall within the scope of its prior requests for

production. Even if they do, the court still has an ongoing

obligation to curb disproportionate and burdensome discovery. See

Nat.-Immunogenics, 2019 WL 3110021, at *7. The motions to compel

are DENIED.

     IT IS SO ORDERED.

                                  s/ Tu M. Pham
                                  TU M. PHAM
                                  United States Magistrate Judge

                                     March 30, 2020   ___________
                                     Date




                               -7-
